USDC SDNY

  

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#: ——-
SOUTHERN DISTRICT OF NEW YORK DATE FILED: JzZi) 2)
RIVKA KLEIN,
Plaintiff,
. 1:19-cev-09537 (ALC)
-against-
EQUIFAX INFORMATION SERVICES, LLC ORDER
and CITIBANK, N.A.,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made within
thirty days.

SO ORDERED.

Dated: December 12, 2019 /
New York, New York )—

ANDREW L. CARTER, JR.
United States District Judge

 

 
